DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 was filed after the mailing date of the non-Final Office Action  on 2/1/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states “wherein the stiffening structure comprises at least one rod or wire having a cross-section that is not is not rotationally symmetric.” Examiner finds that there is a typographical error with the second “is not”. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 9-10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US 20080114339), cited previously, and in view of Naumann et al. (US 2015014836).
Regarding claim 1, McBride discloses intravascular blood pump for percutaneous insertion into a patient’s blood vessel (section 0005, Percutaneous insertion of a left ventricular assist device), comprising a catheter and a pumping device attached to the catheter (sections 0064, 0168, Conduit may represent any structure through which a fluid may flow relative to impeller, such as a tube, catheter, cannula, or body vessel such as a blood vessel. Guide wire 80 may be advanced into the left ventricle 900 using an optional guiding catheter), the catheter extending along a longitudinal axis and having a distal end and a proximal end opposite the distal end along the longitudinal axis (Figs. 14, 17, section 0155, guide wire may have a J-tip which facilitates navigation of the tortuous arterial pathway from the femoral insertion site to the cardiac left ventricle chamber. Guide wire 680 may include an optional device on its proximal end to allow the attachment of a similar diameter extension of the guide wire, residing in the collapsed cannula), the catheter comprising: an elongate stiffening structure 680 extending continuously longitudinally along the length of the catheter between the proximal end and the distal end of the catheter, wherein the stiffening structure has a 2 to about 0.01 Nm2 and is not subject to plastic deformation if bent with a minimum bending radius 10 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to bending stiffness about 0.00005 Nm2 to about 0.01 Nm2 and is not subject to plastic deformation if bent with a minimum bending radius 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
However McBride does not disclose wherein the stiffening structure 680 comprises at least one rod or wire having a cross-section that is not rotationally symmetric. McBride discloses a catheter with a guide wire (section 0168, Guide wire 60 may be advanced into the left ventricle using an optional guiding catheter). Naumann discloses a catheter/sheath 2117 with a stiffening structure 2107 (Fig. 21), wherein the stiffening structure 2107 comprises at least one rod or wire 2109 having a cross-section 
Concerning claim 2, McBride discloses the catheter has at least one lumen that extends through the catheter from the proximal end to the distal end, with the stiffening structure being disposed in the lumen of the catheter (Fig. 17, section 0146, Cannula bending stiffness is also a controllable parameter that may vary axially. For example, where circumferential rings and axial connectors are used to form mesh, the bending stiffness is predominantly controlled by the number and placement of the axial connectors, but also depends on the stiffness of the circumferential rings and the stiffness of the elastomer coating).

Concerning claim 5, McBride discloses the stiffening structure comprises a plurality of rods or wires 652 (Fig. 17, section 0146, Cannula bending stiffness is also a controllable parameter that may vary axially. For example, where circumferential rings and axial connectors are used to form mesh, the bending stiffness is predominantly controlled by the number and placement of the axial connectors, but also depends on the stiffness of the circumferential rings and the stiffness of the elastomer coating)
Regarding claim 6, McBride discloses the at least one rod or wire 680 is solid (Fig. 19, section 0147, a guide wire extends through cannula and through hub of impeller).
With respect to claim 9, McBride discloses the at least one rod or wire 680 is straight (Fig. 19, section 0147, a guide wire extends through cannula and through hub of impeller
Regarding claim 10, McBride discloses the plurality of rods or wires 652 are braided (Figs. 17, 19, section 0146, Cannula bending stiffness is also a controllable parameter that may vary axially. For example, where circumferential rings and axial connectors are used to form mesh, the bending stiffness is predominantly controlled by the number and placement of the axial connectors, but also depends on the stiffness of the circumferential rings and the stiffness of the elastomer coating).

Regarding claim 13, McBride discloses the stiffening structure comprises a shape-memory material (section 0141, 0148, mesh is made from a memory metal alloy, such as nitinol, a constant diameter tube of the metal, having a metal thickness on the order of thousandths of an inch, for example, a thickness in the range of 0.005-0.007 inch, cannula and various attached components can be manufactured from a single piece of tube, for example from a nitinol tube using laser cutting, with a mandrel used for shaping the mesh portion).
Concerning claim 14, McBride discloses the stiffening structure is configured to stay in the catheter during operation of the blood pump (section 0152, Drive shaft may have a diameter on the order of 1.5 to 2 mm, and may be hollow to allow guide wire to pass therethrough. The flexible portion of drive shaft may be formed from a metal or polymer braid which is easily bendable so as to achieve a bend radius on the order of 1 cm. Commercially available flexible impeller drive shafts may be used in blood pump, such as those formed from metal wire construction).
With respect to claim 15, McBride discloses the stiffening structure is configured to be removed from the catheter after placement of the blood pump in a patient’s body (section 0155, Guide wire may have one or more additional distal end features such as a spherical shape, or a valve plug to plug a hole in impeller after withdrawal of the guide wire).

With respect to claim 18, McBride discloses the shape-memory material is Nitinol (section 0141, 0148, mesh is made from a memory metal alloy, such as nitinol, a constant diameter tube of the metal, having a metal thickness on the order of thousandths of an inch, for example, a thickness in the range of 0.005-0.007 inch, cannula and various attached components can be manufactured from a single piece of tube, for example from a nitinol tube using laser cutting, with a mandrel used for shaping the mesh portion).
Allowable Subject Matter
Claims 11-12, 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 11, for a intravascular blood pump for percutaneous insertion into a patient’s blood vessel including the catheter comprising an elongate stiffening structure extending continuously longitudinally along a length of the catheter between the proximal end and the distal end of the catheter and wherein a bending stiffness of the stiffening structure varies with respect to bending of the stiffening structure in different planes has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792